717 S.E.2d 569 (2011)
STATE
v.
Kevin Lewis JACKSON.
No. 120P10-3.
Supreme Court of North Carolina.
August 25, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Kevin Jackson, Elizabeth City, for Jackson, Kevin Lewis.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 15th of August 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."